                 UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 19-11039-RGS

                           MICHAEL BOTELHO

                                     v.

              PLYMOUTH HOUSE OF CORRECTION, et al.


                                  ORDER

                                July 15, 2019

STEARNS, D.J.

     On April 30, 2019, pre-trial detainee Michael Botelho filed a civil rights

complaint and a motion for leave to proceed in forma pauperis. He alleges

that the defendants are not providing him needed medication for bi-polar

disorder. He also complains of other conditions of confinement.

     In an order dated May 31, 2019, Dkt #5, the court granted Botelho’s

motion for leave to proceed in forma pauperis even though Botelho had not

submitted the prison account statement required by 28 U.S.C. § 1915(a)(2).

The court directed him to file said statement no later than July 8, 2019 and

warned him that failure to do so could result in dismissal of the action. The

clerk sent a copy of the order to him at his address of record. This copy of

the order was not returned as undeliverable.
     The time for complying with the court’s May 31, 2019 order to file a

prison account statement has passed without any response from Botelho.

     Accordingly, the court hereby orders that this action be DISMISSED

without prejudice for failure to comply said order. The summonses are

withdrawn and Botelho shall not make any attempt to serve them on the

defendants. The clerk shall enter a separate final order of dismissal.



                             SO ORDERED.


                                      /s/ Richard G. Stearns _______
                                      UNITED STATES DISTRICT JUDGE




                                      2
